— Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Sangiorgio, J.), rendered October 25, 1984, convicting him of robbery in the second degree and burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence adduced at trial in a light most favorable to the People (People v Contes, 60 NY2d 620), we find that it was legally sufficient to support the conviction. The People proved that the defendant, along with two accomplices, entered a dwelling wherein they bound and gagged its lone occupant, whom they then threatened and forced to surrender her family’s valuables. Unbeknownst to the perpe*497trators, however, a neighbor had witnessed the unlawful entry and had notified the police, who surrounded the house. The defendant and one of his accomplices were apprehended as they attempted to flee through a side door. They were found to be in possession of property removed from the house. Clearly this evidence was legally sufficient to support the defendant’s convictions for robbery in the second degree (see, Penal Law § 160.10 [1]; see, People v Robinson, 127 AD2d 860, lv denied 70 NY2d 655; People v Dorsey, 112 AD2d 536, lv denied 66 NY2d 763; see also, Matter of Wade F., 49 NY2d 730) and burglary in the second degree (see, Penal Law § 140.25 [2]; People v Austin, 128 AD2d 793). Moreover, upon the exercise of our factual review power (CPL 470.15 [5]), we find that the jury’s verdict was not against the weight of the evidence which overwhelmingly established his guilt.
We have examined the defendant’s remaining contentions and find them to be without merit (see, People v Rawlings, 144 AD2d 500; People v Crawford, 130 AD2d 678; People v Gavins, 118 AD2d 582, lv denied 67 NY2d 1052; People v Suitte, 90 AD2d 80). Bracken, J. P.,. Lawrence, Kunzeman and Kooper, JJ., concur.